J-A02018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DRPHONEFIX USA, LLC                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MITCHELL ENTERPRISER, LLC AND              :
    MICHAEL MITCHELL, INDIVIDUALLY             :
                                               :   No. 789 WDA 2021
                       Appellants              :

                  Appeal from the Order Entered June 16, 2021
               In the Court of Common Pleas of Allegheny County
                       Civil Division at No GD-20-006047


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: JANUARY 31, 2022

        Mitchell Enterpriser, LLC, and Michael Mitchell, individually (collectively,

Appellants), appeal from the entry of summary judgment in favor of

DrPhoneFix USA, LLC (DrPhoneFix), as a result of Appellants’ breach of

franchise agreement and sublease. We affirm.

        On September 16, 2020, DrPhoneFix filed an amended complaint

averring that Appellants had entered into a franchise agreement and sublease

with DrPhoneFix to operate an electronic device repair store.          DrPhoneFix

alleged that Appellants subsequently breached the franchise agreement.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02018-22


Amended Complaint, 9/16/20, at 1-2.1 On October 13, 2020, Appellants filed

an answer, new matter, and counterclaim.           DrPhoneFix filed a reply on

November 10, 2020. The trial court did not issue a case management order.2

        On April 27, 2021, DrPhoneFix filed a motion for summary judgment,

accompanied by a brief and sworn affidavit from William Daragan, its chief

executive officer, specifying amounts Appellants owed to DrPhoneFix.

DrPhoneFix also attached a spreadsheet documenting payments made by

Appellants and amounts outstanding. Affidavit, 4/27/21, Exhibit A.       On May

11, 2021, Appellants filed a two-page response which did not reference

specific denials or facts.        Rather, Appellants restated the same general

allegations they made in their new matter, including lack of proper notice,

wrongful conversion of inventory, and improper accounting of inventory value.

Response to Motion for Summary Judgment, 5/11/21, at 2. Appellants did

not submit any affidavits, exhibits or a legal brief in support of their response.

        The trial court scheduled argument on summary judgment for June 15,

2021.    On June 2, 2021, Appellants filed a notice of deposition and other

discovery requests.        Notwithstanding, argument on summary judgment


____________________________________________


1Although the pages in the complaint are unnumbered, we reference each
page as though numbered.

2Appellants state that “[i]n Allegheny County, case management orders are
not issued, and a discovery deadline is not imposed until a case appears on a
published trial list, which occurs only after a case is placed at issue.”
Appellants’ Brief at 17.


                                           -2-
J-A02018-22


proceeded on June 15, 2021.            The next day, the court granted summary

judgment.3 Appellants timely appealed. Appellants and the trial court have

complied with Pa.R.A.P. 1925.

       Appellants present a single question for review:

       Was it an error of law and/or abuse of discretion for the trial court
       to grant summary judgment where genuine issues of material fact
       existed, and where discovery requests to [DrPhoneFix] remained
       outstanding?

Appellants’ Brief at 4.

       In reviewing the grant of summary judgment, our standard of review is

well-settled:

       [We] may disturb the order of the trial court only where it is
       established that the court committed an error of law or abused its
       discretion. As with all questions of law, our review is plenary.

       In evaluating the trial court’s decision to enter summary
       judgment, we focus on the legal standard articulated in the
       summary judgment rule. Pa.R.C.P. 1035.2. The rule states that
       where there is no genuine issue of material fact and the moving
       party is entitled to relief as a matter of law, summary judgment
       may be entered. Where the non-moving party bears the
       burden of proof on an issue, he may not merely rely on his
       pleadings or answers in order to survive summary
       judgment. Failure of a non[-]moving party to adduce
       sufficient evidence on an issue essential to his case and on
       which it bears the burden of proof establishes the
____________________________________________


3 In their amended complaint, DrPhoneFix requested $59,555 in damages.
Amended Complaint, 9/16/20 at 2. However, DrPhonefix subsequently
revised the amount, reducing it to $51,305. Affidavit, 4/27/21, Exhibit A. The
trial court awarded the latter amount. Order, 6/16/21. Appellants did not
challenge the calculation of damages in their Concise Statement, and thus any
argument regarding damages is waived. Pa.R.A.P. 1925(b)(4)(vii) (issues not
included in the Statement are waived); see also Appellants’ Concise
Statement of Matters Complained of on Appeal, 7/27/21.

                                           -3-
J-A02018-22


      entitlement of the moving party to judgment as a matter of
      law. Lastly, we will view the record in the light most favorable to
      the non-moving party, and all doubts as to the existence of a
      genuine issue of material fact must be resolved against the
      moving party.

Thompson v. Ginkel, 95 A.3d 900, 904 (Pa. Super. 2014) (emphasis added).

      Appellants first challenge the entry of summary judgment “because of

outstanding discovery.”    Appellants’ Brief at 16.   Appellants claim the trial

court abused its discretion in finding their June 2, 2021 discovery filing was a

delay tactic. Id. at 16-19. We disagree.

      DrPhoneFix filed their amended complaint in September 2020, and the

pleadings closed by November 10, 2020. As noted above, there was no case

management order.      DrPhoneFix filed for summary judgment on April 27,

2021. Appellants did not request discovery until June 2, 2021, less than two

weeks prior to the scheduled argument on DrPhoneFix’s motion for summary

judgment. Appellants did not explain their delay in requesting discovery, or

the import of their discovery requests, and did not request that argument on

summary judgment be continued to facilitate discovery. There is no indication

that Appellants lacked information regarding the parties’ agreement and

Appellants’ payment of franchise fees and rent. Under these circumstances,

we discern no error in the trial court’s finding that Appellants’ discovery filing

was a delay tactic.

      Appellants also argue the trial court improperly granted summary

judgment because Appellants did not admit to breaching the franchise


                                      -4-
J-A02018-22


agreement and sublease, and there existed genuine issues of material fact

pertaining to liability and damages. Appellants’ Brief at 9-10. We disagree.

      Pennsylvania Rule of Civil Procedure 1035.3 states in pertinent part:

      (a) the adverse party may not rest upon the mere allegations or
      denials of the pleadings but must file a response within thirty days
      after service of the motion identifying

        (1) one or more issues of fact arising from evidence in the
        record controverting the evidence cited in support of the motion
        or from a challenge to the credibility of one or more witnesses
        testifying in support of the motion, or

        (2) evidence in the record establishing the facts essential to the
        cause of action or defense which the motion cites as not having
        been produced.

Pa.R.Civ.P. 1035.3(a)(1)-(2).     “[P]arties seeking to avoid the entry of

summary judgment against them ... are required to show, by depositions,

answers to interrogatories, admissions, or affidavits, that there is a genuine

issue for trial.” Wash. Fed. Sav. & Loan Assn. v. Stein, 515 A.2d 980, 981

(Pa. Super. 1986).

      Instantly, the trial court explained:

      [Appellants] claim[] that the [c]ourt erred in granting Summary
      Judgment because genuine issues of material fact exist ….

      DrPhoneFix alleges that it is entitled to Summary Judgment
      because there is no genuine issue as to material fact in this case.
      Specifically, it claims that [Appellants] admitted to the breach and
      there [are] no factual issues.            DrPhoneFix asserts that
      [Appellants] did not raise a defense claiming payment and failed
      to show any proof of payment. …

      Summary Judgment was granted in this case because
      [Appellants] raised no real defense. The answers


                                      -5-
J-A02018-22


      contained mostly admissions and bare denials without
      explanation….

Trial Court Opinion, 9/7/21, at 2-3.    The record supports the trial court’s

rationale.

      In its amended complaint, DrPhoneFix averred:

             7. [Appellants have] breached Article 9 of the Agreement by
      failing to pay the franchise fee and/or royalty fees due and owing
      to [DrPhoneFix]. See Article 9 attached hereto as part of Exhibit
      "A".

           8. As a guarantor of Mitchell Enterpriser, LLC, Defendant,
      Michael Mitchell is personally liable for this breach.

            9. [Appellants are] in breach of the Franchise Sublease
      Agreement since April 2019. The Sublease Agreement provides
      for monthly rent due and owing to [DrPhoneFix] in the amount
      $3,000.00; with a late fee of $300.00. Attached hereto as Exhibit
      "B" are relevant portions of the Sublease Agreement.

             10. As a result of these breaches, [Appellants] owe to
      [DrPhoneFix] the amount of Fifty-Nine Thousand Five Hundred
      Fifty-Five and 00/100 Dollars ($59,555.00).

Amended Complaint, 9/16/20, at 2, ¶¶ 7-10.

      Appellants responded with general denials.      For example, Appellants

averred:

            7. The allegations set forth in Paragraph 7 of [DrPhoneFix’s]
      Amended Complaint constitute conclusions of law to which no
      response is necessary. To the extent that an Answer is deemed
      necessary, and after reasonable investigation, [Appellants] lack
      knowledge or information sufficient to form a belief as to the truth
      of the allegations regarding the alleged royalty fee due and the
      time period for which the same were due, and therefore, the same
      are denied.

          8. The allegations set forth in Paragraph 8 of [DrPhoneFix’s]
      Amended Complaint constitute conclusions of law to which no

                                     -6-
J-A02018-22


      response is necessary. To the extent that an Answer is deemed
      necessary, then [Appellants] incorporate by reference Paragraphs
      7 of this Answer as though more fully set forth herein.

           9. The allegations set forth in Paragraph 9 of [DrPhoneFix’s]
      Amended Complaint constitute conclusions of law to which no
      response is necessary. To the extent that an Answer is deemed
      necessary, then the averment in Paragraph 9 of [DrPhoneFix’s]
      Amended Complaint reference portions of a written document
      which speaks for itself and requires no response.             Any
      characterization of the same is denied.

            10. The averments contained in Paragraph 10 of
      [DrPhoneFix’s] Amended Complaint constitute conclusions of law
      to which no response is required.

Answer, New Matter and Counterclaim, 10/13/20, at 2, ¶¶ 7-10.

      Appellants did not file a brief in opposition to summary judgment, and

in their two-page response, failed to plead “specific denials” or facts. Rather,

Appellants restated the same general allegations made in their new matter,

without submitting any documentation to refute the affidavit and spreadsheet

supplied by DrPhoneFix.      Response to Motion for Summary Judgment,

5/11/21, at 1-2 (raising general claims concerning failure to provide proper

notice, lack of adequate training, and other inadequacies regarding the

franchise arrangement).

      It is well-settled that a party cannot rely on a general denial when the

party must know whether the allegation is true or false.      See Cercone v.

Cercone, 386 A.2d 1, 4-5 (Pa. Super. 1978); see also N.Y. Guardian

Mortg. Corp. v. Dietzel, 524 A.2d 951, 952 (Pa. Super. 1987). To raise a

genuine issue of material fact at summary judgment, a defendant must do


                                     -7-
J-A02018-22


more than rest on the pleadings; he or she must meet the burden of producing

facts to counter the plaintiff’s averments. See N.Y. Guardian Mortg. Corp.,

supra at 952-53; see also Pa.R.Civ.P. 1035.3(a). Here, Appellants relied on

general denials and failed to produce facts to counter DrPhoneFix’s averments.

      Appellants argue that their “New Matter sets forth facts, which if

believed, establish a genuine issue of material fact regarding whether [they]

breached the Agreement and Sublease and whether DrPhoneFix was

damaged[.]”    Appellants’ Brief at 9.   However, our review discloses that

instead of pleading facts in support of their claims, Appellants made

unsupported allegations and conclusory statements. See Answer, New Matter

and Counterclaim, 10/13/20, at 3-4.       Consequently, Appellants failed to

establish a genuine issue of material fact. See Wash. Fed. Sav. & Loan

Assn., 515 A.2d at 981.

      In sum, the record supports the trial court’s determination that

summary judgment was warranted because Appellants failed to present a

genuine issue of material fact.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/2022

                                    -8-